Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 June 2022 has been entered.
 
Status of Claims
This action is in reply to the claims filed on 08 June 2022. Claims 1, 9, 11, and 20 were amended. Claims 1-21 are currently pending and have been examined.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 1-21 are rejected under 35 USC § 101
Step 2A Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites:
process one-dimensional data captured over time from one or more sources with respect to one or more patients, the data processed to normalize the data with respect to a reference; 
transform the processed data into a plurality of graphical representations … to visually indicate a change over time in the data while masking the data using the plurality of graphical representations and to cluster the plurality of graphical representations into at least a first block of rectangular graphical representations and a second block of rectangular graphical representations, the first and second blocks dynamically aligned …  with respect to an indicator of a criterion, the indicator displayed to provide a reference point to align the plurality of graphical representations to provide a visual comparison of the first block and the second block with respect to the criterion; 
interact with the first and second blocks of graphical representations to extract … a data set for processing from at least a subset of the first and second blocks, the data set including at least a portion of the data masked by the plurality of graphical representations.
Therefore, the claim as a whole is directed to “collecting and analyzing data”, which is an abstract idea because it is a mental process. “Collecting and analyzing data” is considered to be a mental process because it is a concept capable of being performed in the human mind (including an observation, evaluation, judgment, opinion) with the aid of pen or paper (See MPEP 2106.04(a)(2)(III), a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016)). The present claims recite the collection and normalization of data, extracting parts of that data for analysis and displaying results of the collection and normalization (in the form of graphs recited at a high level of generality).

Step 2A Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the following additional element(s):
a data processor;
a visualization processor;
an interface builder to construct a graphical user interface to display the at least first and second blocks of graphical representations; and
an interaction processor;
extracting the data in response to a selection via the graphical user interface.
The additional elements of the various processors and the interface builder, as well as the graphical user interface used to display the graphs, amount to merely reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (individually and in combination) amount to merely reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). There is nothing present in the claims that amounts to significantly more than the judicial exception. Accordingly, claim 1 is ineligible.

Dependent claims 2-3 and 6-8 merely further limit the abstract idea of claim 1 discussed above and are thereby considered to be ineligible.
Dependent claims 4-5 and 9-10 further recite additional elements that merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Examiner notes that this characterization applies to the general recitation of an “artificial intelligence model” in claim 4 because the artificial intelligence is recited at such a high level of generality. These additional elements are not enough to integrate the abstract idea into a practical application, nor do they amount to significantly more than the judicial exception. Accordingly, claims 4-5 and 9-10 are ineligible.
Claims 11-21 are parallel in nature to claims 1-10. Accordingly claims 11-21 are rejected as being directed towards ineligible subject matter based upon the same analysis above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wynden et al.  (W.O. 2013/036677), hereinafter “Wynden,” in view of Oliveira (U.S. 2019/0371475), hereinafter “Oliveira.”
Regarding claim 1, Wynden discloses a time series data visualization apparatus comprising:
a data processor to process one-dimensional data captured over time from one or more sources with respect to one or more patients (See Wynden [0028] the system includes a Signal Archiving and Computation System (SACS) that is configured to collect and store signal data from one or more sensors (e.g., a physiological sensor, such as a blood pressure monitor, heart rate monitor, EEG, EKG, etc.). The system is configured to store data associated with a subject (e.g. data from a patient's electronic health record, laboratory or pharmacy databases, etc.). The system is configured to associate the signal data with the data associated with the patient.), the data processed to normalize the data with respect to a reference (See Wynden [0070] the system includes an engine for traditional signal processing as well as normalization of the data.); 
a visualization processor to transform the processed data into a plurality of graphical representations (See Wynden Figures 10-14 and 16-18; these figures show multiple examples of user interfaces that include visualization of the signal data. [00144] the system includes a web-based visualization tool in order to visualize both the raw signal data as well as the extracted features.)… and to cluster the plurality of graphical representations into at least a first block of rectangular graphical representations and a second block of rectangular graphical representations (See Wynden Fig. 11; the signal data is clustered into three blocks. See Figures 16-18 the data is clustered into multiple blocks that are rectangular in shape.) the first and second blocks dynamically aligned by the visualization processor with respect to an indicator of a criterion, the indicator displayed to provide a reference point to align the plurality of graphical representations to provide a visual comparison of the first block and the second block with respect to the criterion (See Wynden Fig. 11; the 3 blocks of data are associated with a detected seizure and related timestamp. The waveforms are centered on the timestamp, amounting to an alignment of the graphical representations according to that indicator of a time stamp. This is understood to include an “indicator of a criterion.” The user can select the various timestamps which then align the blocks to that time stamp. This is understood to meet the broadest reasonable interpretation of “dynamically aligned.”); 
an interface builder to construct a graphical user interface to adjust the display to display the at least first and second blocks of graphical representations in conjunction with the indicator (See Wynden [00144] the system includes a web-based visualization tool in order to visualize both the raw signal data as well as the extracted features.); and 
an interaction processor to facilitate interaction, via the graphical user interface, with the first and second blocks of graphical representations (See Wynden [00145] “A user may specify which signals they want to plot, both raw signals as well as derived signals from feature extraction algorithms, along with the time period of interest.” This is understood to mean that the user can select, using the graphical user interface, which data to extract and plot (i.e. “extract a dataset for processing”).)… .
Wynden does not disclose:
the visualization processor driving a display to visually indicate a change over time in the data while masking the data using the plurality of graphical representations;
to extract, in response to a selection via the graphical user interface,  a data set for processing from at least a subset of the first and second blocks, the data set including at least a portion of the data masked by the plurality of graphical representations.
Oliveira teaches:
the visualization processor driving a display to visually indicate a change over time in the data while masking the data using the plurality of graphical representations (See Oliveira Figs. 2-4 and [0043]-[0047] the system displays graphical representations of diagnoses that have underlying one-dimensional data related to them (see element 236 on fig. 2). These graphical representations are placed on a timeline, showing a change over time of the data. Further, the underlying one-dimensional data is masked.)… ;
to extract, in response to a selection via the graphical user interface,  a data set for processing from at least a subset of the first and second blocks, the data set including at least a portion of the data masked by the plurality of graphical representations (See Oliveira Figs. 2 and [0044] the masked data includes the ECG readings and other data. The interface can be interacted with (by clicking on it, double clicking on it, right-clicking on it, etc.) to extract the underlying waveform data and display it.).
The system of Oliveira is applicable to the disclosure of Wynden as they both share characteristics and capabilities, namely, they are directed to graphically representing patient data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wynden to include patient timelines that mask some data as taught by Oliveira. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wynden in order to be able to view underlying data records from visual timelines (see Oliveira [0009]).

Regarding claim 2, Wynden in view of Oliveira discloses the apparatus of claim 1 as discussed above. Wynden further discloses an apparatus, wherein:
each graphical representation is displayed as a bar using at least one of a color, a pattern, a texture, or a gradient (See Wynden Figures 10-14 and 16-18; these figures show multiple graphical representations in “bars” (i.e. a rectangular shape) and include different patterns (i.e. the waveforms of each signal is its own unique pattern).).

Regarding claim 3, Wynden in view of Oliveira discloses the apparatus of claim 1 as discussed above. Wynden further discloses an apparatus, wherein:
the one-dimensional data is to be captured from at least one of a sensor monitoring a physiological signal of the patient or a medical device operating with respect to a patient (See Wynden [0028] the system includes a Signal Archiving and Computation System (SACS) that is configured to collect and store signal data from one or more sensors (e.g., a physiological sensor, such as a blood pressure monitor, heart rate monitor, EEG, EKG, etc.).).

Regarding claim 4, Wynden in view of Oliveira discloses the apparatus of claim 1 as discussed above. Wynden further discloses an apparatus, wherein:
the interaction to extract the data set for processing is to include selecting at least a subset of the first and second blocks for at least one of training, testing, or validation of an artificial intelligence model, the artificial intelligence model, once at least one of trained, tested or validated, to be used to convert data into one or more of the plurality of graphical representations using the visualization processor (See Wynden [0077]-[0082] the data in the system can be used as part of a machine learning analysis. [00108] the system can include training data from machine learning algorithms. Fig. 11; the signal data is clustered into three blocks. See Figures 16-18 the data is clustered into multiple blocks. As discussed above, the system converts the data into graphical representations.).

Regarding claim 5, Wynden in view of Oliveira discloses the apparatus of claim 1 as discussed above. Wynden further discloses an apparatus, wherein:
selection of the first block is to trigger display of a single patient view including one or more waveform signals associated with the first block (See Wynden Fig. 11 (text above the figure); clicking on a particular segment brings you to a display centered on a particular term (i.e. detected event).).

Regarding claim 6, Wynden in view of Oliveira discloses the apparatus of claim 1 as discussed above. Wynden further discloses an apparatus, wherein:
the processing of the extracted data set is to include analyzing a pattern of data for one or more patients associated with the extracted data set (See Wynden [0037] the system can include algorithms for pattern detection and classification.).

Regarding claim 7, Wynden in view of Oliveira discloses the apparatus of claim 1 as discussed above. Wynden further discloses an apparatus, wherein:
the indicator of the criterion includes a visual indication of an event (See Wynden Fig. 11; the 3 blocks of data are associated with a detected seizure and related timestamp. The detected seizure and associated time stamp are understood to be “an event.”), and wherein the first block and the second block represent at least one of a) two occurrences of the event for one patient or b) one occurrence of the event for two patients (See Wynden Fig. 11; the three blocks are different physiological parameters (waveforms) set around the time of the detected event (i.e. the seizure). This therefore includes two occurrences of the event for one patient (one for each waveform).).

Regarding claim 8, Wynden in view of Oliveira discloses the apparatus of claim 1 as discussed above. Wynden further discloses an apparatus, wherein:
the indicator is a first indicator and the criterion is a first criterion, and wherein the first block and the second block arranged with respect to the first indicator of the first criterion form a first tree representation (See Wynden Fig. 13; three columns for three different events (“timestamp/text”) in the same waveform data. The blocks are stacked on top of each other, with a focus on different timestamps (indicators of criterions). The first column is understood to be arranged based on a first indicator of a first criterion (the first timestamp). Examiner notes that the element “tree representation” is being interpreted based on [0098] of Applicant’s originally filed specification. There it states that the “tree” is formed by stacking different patient data sets. In Wyden Fig. 13, it shows the waveform blocks stacked according to the timestamped events.), 
the first tree displayed via the graphical user interface with a second tree, the second tree including the first block and the second block arranged with respect to a second indicator of a second criterion (See Wynden Fig. 13; three columns for three different events (“timestamp/text”) in the same waveform data. The blocks are stacked on top of each other, with a focus on different timestamps (indicators of criterions). The second column is understood to be arranged based on a second indicator of a second criterion (the second timestamp). Examiner notes that the element “tree representation” is being interpreted based on [0098] of Applicant’s originally filed specification. There it states that the “tree” is formed by stacking different patient data sets. In Wyden Fig. 13, it shows the waveform blocks stacked according to the timestamped events and there are multiple stacks.).

Regarding Claim 9, Wynden in view of Oliveira discloses the apparatus of claim 1 as discussed above. Wynden further discloses an apparatus, wherein: 
wherein the interaction processor is to facilitate interaction with the single-patient view via the graphical user interface to trigger adjustment of the display to show the first block from the single-patient view via the graphical user interface (See Wyden Fig. 11 (text above the figure); clicking on a particular segment brings you to a display centered on a particular term (i.e. detected event). This includes selecting one of the blocks.) and to facilitate selection of a first graphical representation within the first block to display, via the graphical user interface, the one-dimensional data associated with the first graphical representation (See Wyden Fig. 11 (text above the figure); clicking on a particular segment brings you to a display centered on a particular term (i.e. detected event). This display includes the waveforms, and the waveforms are a one-dimensional time series. Therefore, the system displays “the one dimensional data associated with the first graphical representation.”).
Wynden does not disclose: 
the interface builder is to modify the display to build a multi-patient view to be displayed via the graphical user interface, wherein the interaction processor is to facilitate selection of a patient within the multi-patient view to trigger the display to show a single-patient view displayed by the interface builder via the graphical user interface.
Oliveira teaches:
the interface builder is to modify the display to build a multi-patient view to be displayed via the graphical user interface (See Oliveira [0009] multiple timelines of multiple subjects. This is understood to be a multi-patient view.), wherein the interaction processor is to facilitate selection of a patient within the multi-patient view to trigger the display to show a single-patient view displayed by the interface builder via the graphical user interface (See Oliveira Fig. 2 and [0044] the user can select a graphical element to display additional information (such as ECG readings or other data underlying the respective medical event). This is understood to be a single-patient view.). 
The system of Oliveira is applicable to the disclosure of Wynden as they both share characteristics and capabilities, namely, they are directed to graphically representing patient data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wynden to include a multi-patient view as taught by Oliveira. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wynden in order to be able to view similar subjects, e.g., a patient cohort (see Oliveira [0009]).

Regarding claim 10, Wynden in view of Oliveira discloses the apparatus of claim 1 as discussed above. Wynden further discloses an apparatus, wherein:
wherein the interaction processor is to facilitate selection of the first block via the graphical user interface to trigger display, by the interface builder via the graphical user interface, of a single-patient view including one- dimensional data associated with the first block (See Wyden Fig. 11 (text above the figure); clicking on a particular segment brings you to a display centered on a particular term (i.e. detected event). This display includes the waveforms, and the waveforms are a one-dimensional time series. Therefore, the system displays “the one dimensional data associated with the first graphical representation.”).
Wynden does not disclose: 
the interaction processor is to facilitate selection of a patient within a multi-patient interface view to trigger display of the first block via the graphical user interface by the interface builder.
Oliveira teaches:
the interaction processor is to facilitate selection of a patient within a multi-patient interface view to trigger display of the first block via the graphical user interface by the interface builder (See Oliveira [0009] multiple timelines of multiple subjects. This is understood to be a multi-patient view. See Oliveira Fig. 2 and [0044] the user can select a graphical element to display additional information (such as ECG readings or other data underlying the respective medical event). This is understood to be a single-patient view.). 
The system of Oliveira is applicable to the disclosure of Wynden as they both share characteristics and capabilities, namely, they are directed to graphically representing patient data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wynden to include a multi-patient view as taught by Oliveira. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wynden in order to be able to view similar subjects, e.g., a patient cohort (see Oliveira [0009]).

Regarding claim 11, Wynden in view of Oliveira discloses the time series data visualization apparatus of claim 1. Claim 11 recites at least one tangible computer-readable storage medium comprising instructions that, when executed, cause at least one processor to at least perform substantially the same method performed by the apparatus of claim 1. Therefore, Wynden in view of Oliveira discloses and teaches the computer readable storage medium of claim 11, based on the same analysis as claim 1.

Regarding claim 12, Wynden in view of Oliveira discloses the medium of claim 11 as discussed above. Wynden further discloses a medium, wherein:
the instructions, when executed, cause the at least one processor to display each graphical representation as a bar using at least one of a color, a pattern, a texture, or a gradient (See Wynden Figures 10-14 and 16-18; these figures show multiple graphical representations in “bars” (i.e. a rectangular shape) and include different patterns (i.e. the waveforms of each signal is its own unique pattern).).

Regarding claim 13, Wynden in view of Oliveira discloses the medium of claim 11 as discussed above. Wynden further discloses a medium, wherein:
the one- dimensional data is to be captured from at least one of a sensor monitoring a physiological signal of the patient or a medical device operating with respect to a patient (See Wynden [0028] the system includes a Signal Archiving and Computation System (SACS) that is configured to collect and store signal data from one or more sensors (e.g., a physiological sensor, such as a blood pressure monitor, heart rate monitor, EEG, EKG, etc.).).

Regarding claim 14, Wynden in view of Oliveira discloses the medium of claim 13 as discussed above. Wynden further discloses a medium, wherein:
the interaction to extract the data set for processing is to include selecting at least a subset of the first and second blocks for at least one of training, testing, or validation of an artificial intelligence model (See Wynden [0077]-[0082] the data in the system can be used as part of a machine learning analysis. [00108] the system can include training data from machine learning algorithms.).

Regarding claim 15, Wynden in view of Oliveira discloses the medium of claim 11 as discussed above. Wynden further discloses a medium, wherein:
the instructions, when executed, cause the processor, in response to selection of the first block, to trigger display of a single patient view including one or more waveform signals associated with the first block (See Wyden Fig. 11 (text above the figure); clicking on a particular segment brings you to a display centered on a particular term (i.e. detected event).).

Regarding claim 16, Wynden in view of Oliveira discloses the medium of claim 11 as discussed above. Wynden further discloses a medium, wherein:
the processing of the extracted data set is to include analyzing a pattern of data for one or more patients associated with the extracted data set (See Wynden [0037] the system can include algorithms for pattern detection and classification.).

Regarding claim 17, Wynden in view of Oliveira discloses the medium of claim 11 as discussed above. Wynden further discloses a medium, wherein:
the indicator of the criterion includes a visual indication of an event (See Wynden Fig. 11; the 3 blocks of data are associated with a detected seizure and related timestamp. The detected seizure and associated time stamp are understood to be “an event.”), and wherein the first block and the second block represent at least one of a) two occurrences of the event for one patient or b) one occurrence of the event for two patients (See Wyden Fig. 11; the three blocks are different physiological parameters (waveforms) set around the time of the detected event (i.e. the seizure). This therefore includes two occurrences of the event for one patient (one for each waveform).).

Regarding claim 18, Wynden in view of Oliveira discloses the medium of claim 11 as discussed above. Wynden further discloses a medium, wherein:
the indicator is a first indicator and the criterion is a first criterion, and wherein the instructions, when executed, cause the at least one processor to arrange the first block and the second block with respect to a first indicator of the first criterion to form a first tree representation (See Wynden Fig. 13; three columns for three different events (“timestamp/text”) in the same waveform data. The blocks are stacked on top of each other, with a focus on different timestamps (indicators of criterions). The first column is understood to be arranged based on a first indicator of a first criterion (the first timestamp). Examiner notes that the element “tree representation” is being interpreted based on [0098] of Applicant’s originally filed specification. There it states that the “tree” is formed by stacking different patient data sets. In Wyden Fig. 13, it shows the waveform blocks stacked according to the timestamped events.), 
the first tree to be displayed via the graphical user interface with a second tree, the second tree including the first block and the second block arranged with respect to a second indicator of a second criterion (See Wynden Fig. 13; three columns for three different events (“timestamp/text”) in the same waveform data. The blocks are stacked on top of each other, with a focus on different timestamps (indicators of criterions). The second column is understood to be arranged based on a second indicator of a second criterion (the second timestamp). Examiner notes that the element “tree representation” is being interpreted based on [0098] of Applicant’s originally filed specification. There it states that the “tree” is formed by stacking different patient data sets. In Wyden Fig. 13, it shows the waveform blocks stacked according to the timestamped events and there are multiple stacks.).

Regarding claim 19, Wynden in view of Oliveira discloses the medium of claim 11 as discussed above. Wynden further discloses a medium, wherein:
the instructions, when executed, cause the at least one processor to: displaying, based on selection of the first block, the first block via the graphical user interface (See Wyden Fig. 11 (text above the figure); clicking on a particular segment brings you to a display centered on a particular term (i.e. detected event).); and displaying, based on selection of the first block via the graphical user interface, a single- patient view including one-dimensional data associated with the first block (See Wyden Fig. 11 (text above the figure); clicking on a particular segment brings you to a display centered on a particular term (i.e. detected event). This display includes the waveforms, and the waveforms are a one-dimensional time series. Therefore, the system displays “the one dimensional data associated with the first block.”).

Regarding claim 20, Wynden in view of Oliveira discloses the time series data visualization apparatus of claim 1. Claim 20 recites a computer-implemented method for medical machine time-series event data processing and visualization, the method comprising substantially the same method performed by the apparatus of claim 1. Therefore, Wynden in view of Oliveira discloses and teaches the method of claim 20, based on the same analysis as claim 1.

Regarding claim 21, Wynden in view of Oliveira discloses the method of claim 20 as discussed above. Wynden further discloses a method, comprising:
displaying, based on selection of the first block, the first block via the graphical user interface (See Wyden Fig. 11 (text above the figure); clicking on a particular segment brings you to a display centered on a particular term (i.e. detected event).); and 
displaying, based on selection of the first block via the graphical user interface, a single- patient view including one-dimensional data associated with the first block (See Wyden Fig. 11 (text above the figure); clicking on a particular segment brings you to a display centered on a particular term (i.e. detected event). This display includes the waveforms, and the waveforms are a one-dimensional time series. Therefore, the system displays “the one dimensional data associated with the first block.”).

Response to Arguments
Applicant's arguments filed 08 June 2022 have been fully considered but they are not persuasive. Applicant argues that the claims are similar to those in the Trading Technologies opinion, which were found to be eligible under 35 U.S.C. 101 (see Applicant Remarks pages 10-11). This is not persuasive because the claims do not recite an improvement to the functioning of a computer, but merely recites the use of a computer to collect, analyze, and display data, which is given as an example of ineligible subject matter in the MPEP (see MPEP 2106.04(a)(2)(III)). It is important to note that in that opinion, the court found a technical problem described in the specification and was able to connect any improvement to the actions performed by the claims. This also applies to Applicant argument that the claims are similar to claim 1 of example 37 of the 2019 PEG, which is considered to be eligible under 35 U.S.C. 101  (see Applicant Remarks page 11). Similar to the Trading Technologies opinion, the explanation in Example 37 ties the claim language to a specific improvement over prior systems laid out in the specification. 
With this in mind, Applicant argues that the claims recite a technological improvement based on technical problems in the field recited in Applicant’s specification (see Applicant Remarks pages 12-13). However, this is not persuasive. As already mentioned, the deficiency of prior systems cited by Application in their specification appears to be a problem that is solved by using the benefits inherit in computer automation to collect, analyze, and display data, which is given as an example of ineligible subject matter in the MPEP (see MPEP 2106.04(a)(2)(III)). This is not enough to integrate the abstract idea into a practical application, or make it amount to significantly more than the judicial exception. Therefore, the claims remain rejected under 35 U.S.C. 101.

Applicant’s arguments, filed 08 June 2022, with respect to the rejection(s) of the claims under 35 U.S.C. 103 have been fully considered. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Wynden discloses a system that arranges rectangular blocks containing waveform data and aligns them according to timestamps (See Wynden Fig. 11). Oliveira teaches a system that displays patient data as masked blocks that follow a time line (See Oliveira Figs. 2-4 and [0043]-[0047]). A person having reasonable skill in the art could have seen these two references and created a system that meets the broadest reasonable interpretation of Applicant’s claims. Examiner notes that the figures used to describe Applicants system are not the only reasonable interpretation of the claims, and therefore the combination of Wynden and Oliveira is a reasonable combination.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lynn et al. (U.S. Patent No. 9,053,222) teaches and discloses a system for collection, analyzing, and displaying patient waveform data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L HANKS whose telephone number is (571)270-5080. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.L.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3619